Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of simultaneous gas delivery with doped N/O Si film in the reply filed on 8/26/22 is acknowledged.
Claim 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/22.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, 19, 21-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park (US 20110045676).
Regarding claim 12. Park teaches in figs. 1, 2, 6 an apparatus for depositing a silicon-carbon-containing film onto a substrate ([24 25]), the apparatus comprising: a reaction chamber (200 fig. 2, 650 Fig. 6) including a pedestal (see claim 1 below) for supporting a substrate (claim 1); a precursor gas delivery source (claim 1) configured to provide at least first and second organo-silicon precursors through one or more first gas inlets (claim 1), wherein each of the first and second organo-silicon precursors comprises one or both of a silicon-silicon (Si-Si) bond and a silicon-hydrogen (Si-H) bond (see claim 1); a plasma source (claim1) separate from the reaction chamber (claim 1) and configured to generate radicals, wherein the radicals are generated from a source gas selected from a group consisting of: hydrogen, ammonia, and amine (see claim 1); and a second gas inlet (claim 1) for introducing the radicals from the plasma source into the reaction chamber (claim 1), wherein the one or more first gas inlets and the second gas inlet are positioned from the substrate to provide reaction conditions in an environment adjacent to the substrate (see figs. 1, 2, showing the inlets 226, 227 230 located away/from the wafer 255 and provide gas to form or receive plasma in regions above the wafer 242 215 which allow chemical reactions of the ionized species) so that the radicals react with the first and second organo-silicon precursors with sufficient energy to break Si-H bonds and Si-Si bonds but preserve at least one of Si-O bonds, Si-C bonds, or Si-N bonds to deposit the silicon-carbon- containing film on the substrate (this is a completely intended use limitation related to process, chemical reactions and does not limit the apparatus structure, MPEP 2114, the apparatus is capable of injecting various chemical gases to be ionized and react to form different coatings or etchings [44] as desired as part of the intended use process; further, SiC film is formed [27 32]).
Regarding claim 13. Park teaches the apparatus of claim 12, wherein the second gas inlet is configured to direct the radicals into the reaction chamber in a direction that is transverse to a major surface of the substrate (fig. 2b 226’s flow is directed both downward and sideways, fig. 2b which is across the top of the wafer).
Regarding claim 14. The apparatus of claim 12, wherein a distance between the plasma source  and the substrate is configured so that the environment adjacent to the substrate comprises hydrogen radicals in a ground state and so that the environment adjacent to the substrate is free or substantially free of ions and ultraviolet (UV) radiation (the plasma source is remote from the substrate, therefore it is arranged in the same fashion as the applicant and thus capable of providing the claimed environments).
Regarding claim 19. Park teaches the apparatus of claim 12, further comprising: a vessel coupled to the plasma source configured to provide the source gas to the plasma source (there must be a source gas container connected to 218 219 in order to store gas that is sent to 220), wherein the second gas inlet is coupled to the reaction chamber via a showerhead assembly (226 is fluidly coupled to inside/middle section of the chamber via showerhead 210 fig. 2a).
Regarding claim 21. Park teaches the apparatus of claim 19, wherein the showerhead assembly  includes a plurality of holes for distributing the radicals into the reaction chamber (fig. 2a showing the holes in 210).
Regarding claim 22. Park teaches the apparatus of claim 12, wherein one or both of the first organo-silicon precursor and the second organo-silicon precursor comprises pentamethyldisiloxane (PMDSO) or tetramethyldi siloxane (TMDSO) (see claim 1 regarding intended use of the process materials as part of intended use process).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 15, 16, 20, 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110045676) in view of Yu (US 20100308463).
Regarding claim 1. Park teaches in fig. 1-2 an apparatus for depositing a silicon-carbon-containing film onto a substrate ([24 25]), the apparatus comprising: a reaction chamber (chamber 200 [26]) including a pedestal (pedestal 265 [26]) for supporting a substrate ([26] fig. 2a); a precursor gas delivery source (gas sources w connections 218, 219 [34] and to 653, 230 [47 26]) configured to provide at least first and second organo-silicon precursors (the gas type/identities are intended use elements that may be replaced with various chemicals per user requirement as part of intended use processes and do not structurally limit the apparatus, MPEP 2114; 2181; further, various organosilanes are used [6, 14, 22, 27]) through one or more first gas inlets (as discussed, 230, 653), wherein each of the first and second organo-silicon precursors comprises one or both of a silicon-silicon (Si-Si) bond and a silicon-hydrogen (Si-H) bond (as disc, this is intended use; silane has SiH bond); a plasma source (RPS [22]) separate from the reaction chamber (fig. 2a, c) and configured to generate hydrogen radicals (as discussed, chemical identity is intended use; further, since process gas which contains hydrogen [22 27], may be excited/ionized in 217 [22]); and a second gas inlet (226 from RPS into chamber fig. 2b [33]) for introducing the hydrogen radicals from the plasma source into the reaction chamber (as discussed) so that the hydrogen radicals react with the first and second organo-silicon precursors to deposit the silicon-carbon-containing film on the substrate (this is intended use/a process and does not limit the apparatus structure, MPEP 2114; again gases from RPS go into chamber and can mix/react with other gases from 230, 227); but does not teach a controller configured to control the plasma source, a flow of the first organo-silicon precursor, a flow of the second organo-silicon precursor, and the hydrogen radicals, however, Yu teaches in [151, 27] a controller that controls gas flow rates and plasma power/HF, LF of the processing apparatus and it would be obvious to those skilled in the art at invention time to modify Park with a controller controlling all the gas flow, including said precursors and hydrogen radicals and control the RPS in order to automate processing based on recipes [27 151] which would improve production economy and precision, reducing need for human cost and interaction, regarding wherein the controller is configured to modulate a composition of the silicon- carbon-containing film based at least in part on a chemistry of the second organo-silicon precursor (this would be a natural result in a deposition process using a organosilane containing process gas/plasma and the process controlled by a system controller, since the film’s Si, C chemical properties are directly affected by the type of organosilane used, which is applied by the controller/recipe), and wherein the second organo-silicon precursor further comprises one or both of a silicon-oxygen (Si-0) bond and a silicon-nitrogen (Si-N) bond (again, this is intended use, as disc previously).
Regarding claim 2. Park in view of Yu teaches the apparatus of claim 1, wherein the controller is configured to modulate relative atomic concentrations of silicon, carbon, oxygen, and nitrogen in the silicon-carbon- containing film (see disc in claim 3) based at least in part on a ratio of flow rates between the first organo silicon precursor and the second organo-silicon precursor (it would have been obvious to those skilled in the art of chemical engineering, especially yield and chemical kinetics, to control the relative ratios between two reactants on the basis of chemical stoichiometry to maintain yield while minimizing waste/unused reactants).
Regarding claim 3. Park in view of Yu teaches the apparatus of claim 1, wherein the controller is configured to modulate relative atomic concentrations of silicon, carbon, oxygen, and nitrogen in the silicon-carbon- containing film to tune at least one of the following film properties: a breakdown voltage, a leakage current, a dielectric constant, a hermeticity, a density, an adhesion to metal surfaces, an intrinsic stress, a Young's modulus, and a hardness (deposition of any of the films in [27] involves modulation of relative amounts of said elements, e.g. when SiC is deposited, Si and C are increased relative to O, N and as discussed, the process is controlled by the controller; regarding tuning of film properties, this is not a controller process involving control of an apparatus structure or some program step; rather it is intrinsic film properties and as the film is being formed, these properties naturally change/altered with it).
Regarding claim 4. Park in view of Yu teaches the apparatus of claim 1, wherein the controller is configured to reduce a carbon concentration in the silicon-carbon-containing film to reduce a dielectric constant of the silicon-carbon-containing film (it is noted that during the controlled plasma film deposition of silicon oxycarbide [27], at least some C concentration would be reduced due to replacement by oxygen via energized oxidizer precursors [27] as would be known to those skilled in the art of chemistry, reaction to form oxycarbide glass; the effects of dielectric constant reduction is a material property and hence would change in accordance with the relevant chemical change/reduction in C).
Regarding claim 5. Park in view of Yu teaches the apparatus of claim 1, wherein the first organo-silicon precursor comprises an organo-silicon oxide precursor, and wherein the silicon-carbon-containing film comprises an oxygen-doped silicon carbide film (this is completely intended use, as discussed in claim 1, also details of the film relate to the workpiece/substrate, MPEP 2115, which is also intended use).
Regarding claim 6. Park in view of Yu teaches the apparatus of claim 1, wherein the first organo-silicon precursor comprises an organo-silicon nitride precursor, and wherein the silicon-carbon-containing film comprises a nitrogen-doped silicon carbide film (see claim 5).
Regarding claim 7. Park in view of Yu teaches the apparatus of claim 1, wherein the first organo-silicon precursor comprises an organo-silicon oxide precursor and the second organo-silicon precursor comprises an organo- silicon nitride precursor, and wherein the silicon-carbon-containing film comprises an oxygen- doped and nitrogen-doped silicon carbide film (see claim 5).
Regarding claim 8. Park in view of Yu teaches the apparatus of claim 1, wherein the controller is configured to change a flow rate of the second organo-silicon precursor over time (e.g. when the second precursor is started, i.e. change the flow rate from zero to non-zero and then back to zero after process completion) so that the hydrogen radicals react with the first and second organo-silicon precursors to deposit the silicon-carbon-containing film having varying relative atomic concentrations of silicon, carbon, oxygen, and nitrogen across a thickness of the silicon-carbon-containing film (this is an intended effect and is not an additional controller step such as controlling apparatus structure to perform additional functions; further, all the reactants combine in the process space above the wafer, and react as shown in figs. 2, 6 and their detailed descriptions).
Regarding claim 9. Park in view of Yu teaches the apparatus of claim 1, wherein the controller is configured to change a composition of the second organo-silicon precursor over time (combinations of gases, including the Si containing precursor may be used [35 54], and as disc in claim 2, it would have been obvious to vary the ratio of the chemicals in the gas over time to accommodate differing consumption rates on the basis of chemical kinetics and yield optimization/waste reduction as would be known to those skilled in the art of chemical engineering) so that the hydrogen radicals react with the first and second organo-silicon precursors to deposit the silicon-carbon-containing film having varying relative atomic concentrations of silicon, carbon, oxygen, and nitrogen across a thickness of the silicon-carbon-containing film (see discussion on similar in claim 2, also the details of the product and workpiece do not limit the apparatus structure, MPEP 2115, 2114).
Regarding claim 10. Park in view of Yu teaches the apparatus of claim 1, wherein the controller is configured to flow the first and second organo-silicon precursors simultaneously together into the reaction chamber (fig. 2b showing all the precursor flowing simultaneously from 226 227 and 230; the entire process is now controlled by the system controller via Yu).
Regarding claim 15. Park teaches the apparatus of claim 14, but does not teach further comprising: a controller configured to control the plasma source, a flow of the first organo-silicon precursor, a flow of the second organo-silicon precursor, and the radicals, however Yu teaches a controller controlling the plasma HF LF power sources, flows of all the gases in a reactor as disc in claim 1 and it would have been obvious to those skilled in the art at invention time to modify Park for the reasons disc in claim 1, regarding to cause the hydrogen radicals in the ground state to react with the first organo-silicon precursor and the second organo-silicon precursor to deposit the silicon-carbon-containing film (see disc in claim 2 about additional controller steps; it is noted that a hydrogen source was never claimed nor were the organosilicon precursors, hence they are intended use elements which may be exchanged according to intended use process requirements, see disc in claim 1 regarding this).
Regarding claim 16. Park in view of Yu teaches the apparatus of claim 15, wherein the controller is further configured to modulate a composition of the silicon-carbon-containing film based at least in part on the flow or the first organo-silicon precursor relative to the flow of the second organo-silicon precursor (see claim 1, the controller flows the 1st, 2nd organosilicon precursors to form SiC and the formation/density/composition of the SiC is directly correlated to amount/flow of the precursor reactant as would be obvious to those skilled in basic chemistry and the controller’s modulation involves at least the turning on of flow at process start and off at end, beginning and terminating the film formation).
Regarding claim 20. Park teaches the apparatus of claim 19, further comprising: an RF power source (fig. 2c showing the RF power supply, also [23 51]) but does not teach it coupled to a controller, however Yu teaches, as disc in claim 1, a controller that controls the RF/HF/LF power supply to plasma and it would be obvious to those skilled in the art at invention time to modify Park to automate processing based on recipes [27 151] which would improve production economy and precision, reducing need for human cost and interaction; wherein the controller is configured to control an RF power level via the RF power source (it controls the RF plasma power level/degree of ionization which is due to powering by the controller’s control of the plasma generators in the apparatus) and a density of the source gas via the vessel during generation of the radicals in the plasma source (also the controller controls all the gas supply which affects the amount/density of the gas, during all stages of processing).

Regarding claim 23. Park teaches an apparatus for depositing a silicon-carbon-containing film onto a substrate (see claim 1), the apparatus comprising: supporting means for supporting the substrate in a reaction chamber (claim 1, pedestal); remote plasma generating means (RPS 220, claim 1 and also 648 fig. 6) for generating a remote plasma separate from the reaction chamber (claim 1), wherein the remote plasma comprises radicals of hydrogen, ammonia, amine, or combinations thereof (claim 1, regarding H radicals); first delivery means for delivering a first organo-silicon precursor into the reaction chamber (see inlets 230 653, claim 1), wherein the first organo-silicon precursor comprises one or both of a silicon-silicon (Si-Si) bond and a silicon-hydrogen (Si-H) bond (claim 1, [27] silanes), wherein the first delivery means is located downstream of the remote plasma generating means (see 230/653 which is downstr of RPS and delivers the organosilanes as disc in claim 1); radicals delivery means (the passage 226 claim 1) for delivering the radicals into the reaction chamber (directly outputs radical from RPS into chamber, figs. 2) under conditions so that the radicals react with the first organo-silicon precursor to deposit the silicon-carbon-containing film on the substrate (intended use, relates to reaction/processing, does not limit the apparatus structurally, MPEP 2114; also precursors from 230 react w the radicals from RPS in reaction area 242); and further in view of Yu, teaches modulating means (controller, see claim 1) for modulating a composition of the silicon-carbon- containing film with a second organo-silicon precursor (discussed in claim 1; since the controller controls the entire film forming process, including applying all the process gases, including the various organosilanes to form a film by plasma deposition, the film on the wafer is always going to be modulated/controlled according to at least the controlled organosilane flow and other parameters, including plasma energy controls, etc as disc in claim 1), wherein the second organo-silicon precursor comprises one or both of a silicon-silicon (Si-Si) bond and a silicon-hydrogen (Si-H) bond and one or both of a silicon-oxygen (Si-0) bond and a silicon-nitrogen (Si-N) bond, and wherein the radicals react with the first organo-silicon precursor and the second organo-silicon precursor to deposit the silicon-carbon-containing film on the substrate (this is entirely related to intended use process, chemical types used, and do not limit the apparatus structure, as disc in claim 1, and they can be changed according to the needs of the user).
Regarding claim 24. Park in view of Yu teaches the apparatus of claim 23, wherein the radicals comprise hydrogen radicals (see claim 1), the radicals delivery means positioned from the modulating means and the first delivery means so that the conditions comprise hydrogen radicals in a ground state in an environment adjacent to the substrate (the 226 is located remote from the controller and the valves and also 230/635, consistent with applicant’s reactor, and thus capable of hydrogen radicals in ground state near the wafer).
Regarding claim 25. Park in view of Yu teaches \the apparatus of claim 23, wherein the radicals delivery means is positioned from the modulating means and the first delivery means (see claim 24) so that the conditions are free or substantially free of ions in an environment adjacent to the substrate (again, Park’s apparatus is substantially similar to the applicants and leave enough space for ion energy dissipation; furthermore, when the reactor is not running plasma or in maintenance mode, there are no ions).
Regarding claim 26. Park in view of Yu teaches the apparatus of claim 23, wherein the modulating means modulates the composition of the silicon-carbon-containing film based at least in part on a flow rate of the second organo-silicon precursor relative to the first organo-silicon precursor (the controller controls the entire process and determines the quality of the film based on a recipe, such as adaptation of Park’s process into it, including using two separate precursor flows from 226/230; it is noted that one flow is always relative to another, such as sequential e.g. positive vs. zero or simultaneous eg. two different non-zero values; it is noted the claim does not state some sort of active control or performing calculation).
Regarding claim 27. Park in view of Yu teaches the apparatus of claim 23, wherein the modulating means modulates the composition of the silicon-carbon-containing film so that the relative atomic concentrations of silicon, carbon, oxygen, and nitrogen in the silicon-carbon-containing film at an upper surface of the silicon-carbon-containing film are different than at a lower surface of the silicon-carbon- containing film (there is no indication of what controller control of the apparatus structure or programming it does to achieve this; furthermore the film builds up from bottom to top, therefore newer layers will have lower concentrations of those elements than bottom layers, and as discussed in claim 26, the entire film process is controlled by the controller).
Regarding claim 28. Park in view of Yu teaches the apparatus of claim 23, wherein the first delivery means flows the first organo-silicon precursor simultaneously together with the second organo-silicon precursor (this is an intended use relating to operation and does not limit apparatus structure. MPEP 2114; as shown in fig. 2b, there is simultaneous flow from 226, 230).
Regarding claim 29. Park teaches an apparatus for depositing a silicon-carbon-containing film onto a substrate (see claim 1), the apparatus comprising: supporting means for supporting the substrate  in a reaction chamber (see claim 1 reg the pedestal); remote plasma generating means for generating a remote plasma separate from the reaction chamber (see claim 1, 23), wherein the remote plasma comprises radicals of hydrogen, ammonia, amine, or combinations thereof (claim 1, 23); first delivery means for delivering a first organo-silicon precursor into the reaction chamber (one of 658/227 which is a precursor channel [49 34]), wherein the first organo-silicon precursor comprises one or both of a silicon-silicon (Si-Si) bond and a silicon-hydrogen (Si-H) bond (claim 1, 23 regarding silanes); second delivery means for delivering a second organo-silicon precursor into the reaction chamber (separated/second precursor channel 230 653), wherein the second organo-silicon precursor comprises one or both of a silicon-silicon (Si-Si) bond and a silicon-hydrogen (Si-H) bond, wherein the second organo- silicon precursor has a different chemistry than the first organo-silicon precursor (see claim 1 about intended chemical identities of the materials used in intended use processes which can be changed), and wherein the first and second delivery means are located downstream of the remote plasma generating means (227/658 and 230/653 all downstream/below 220/648); radicals delivery means (226 656 which directly flow the radicals from RPS, fig. 1, 6) for delivering the radicals into the reaction chamber (fig. 1, 6) under conditions so that the radicals react with the first and second organo-silicon precursors to deposit the silicon-carbon-containing film on the substrate (intended use, and as disc in prev claims, the gases and ions react and mix in common process space 685 242 above the wafer to make the film on it); but does not teach flow controlling means for varying a ratio of flow rates between the first organo-silicon precursor and the second organo-silicon precursor over time during deposition of the silicon-carbon-containing film, however Yu teaches in fig. 5 [141] flow controlling means (system of individual valves/MFCs on each of the gas lines 510) for varying a ratio of flow rates between the first organo-silicon precursor and the second organo-silicon precursor over time during deposition of the silicon-carbon-containing film (the separate valves allow for independent control over gas flows hence allowing varying flows between different gases); it would be obvious to those skilled in the art at invention time to modify Park in order to allow for different gases to be used during different processes/steps [141] which would allow for increased process customization and complex processes with many steps/gas types, wherein a composition of silicon-carbon-containing film varies across a thickness of the silicon-carbon-containing film (this is completely intended use, MPEP 2114 and relates to details of the substrate/product, which does not limit the apparatus structure, MPEP 2115).
Regarding claim 30. Park in view of Yu teaches the apparatus of claim 29, wherein the silicon-carbon-containing film has a varying concentration of oxygen and nitrogen between an upper surface and a lower surface of the silicon-carbon-containing film (this relates to details of the workpiece and does not limit the apparatus structure MPEP 2115, 2114).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110045676) in view of McMillin (US 6013155). 
Regarding claim 17. Park teaches the apparatus of claim 12, but does not teach wherein a distance that separates the second gas inlet and the one or more first gas inlets is between about 5 cm and about 20 cm, however McMillin teaches det desc para. 21 the distance from a gas source affects the density of the gas and hence one skilled in the art would notice that changing the distance one gas source/point of injection to any point in the reactor, such as another injector, would yield a result effective parameter for the gas density flowing between the points, it would be obvious to one skilled in the art at the time of the invention to optimize the distance between the gas inlets to control the gas flow density between those points.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110045676). 
Regarding claim 18. Park teaches the apparatus of claim 12, but does not teach wherein a distance between the plasma source and the reaction chamber is between about 10 cm and about 50 cm, however Park recognizes in [29] the distance from RPS 220 to inside the reaction chamber, specifically the showerhead, affects the amount of energy radicals have and hence one skilled in the art at the time of invention would notice changing the distance from the RPS to inside the reaction chamber is a result effective parameter for radical energy levels; it would have been obvious to those skilled in the art at invention time to optimize the RPS to reaction chamber distance to control the excitation levels of the reactants. For optimization of result effective parameter, see MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718